ORDER

PER CURIAM.
Daniel Schmitt and Company, Inc. (Schmitt) sued Fastrans Logisitics, Inc. (Fastrans) for fraud, conversion, and two counts of breach of contract. Schmitt appeals the trial court’s judgment dismissing its conversion claim prior to trial and the trial court’s finding on the remaining claims that the damages it claimed at trial were too speculative.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).